AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagelofl   (g
                                           UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November 1, 1987)
                                v.

                       Hernando Ruiz-Carlon                                     Case Number: 2:19-mj-9318

                                                                                Federal Defenders


REGISTRATION NO. 12968008
                                                                                                            ,_ ~ ~~.~ t=o
                                                                                                             ;.~;~;-··
                                                                                                                      ~.,,,., ~.

THE DEFENDANT:                                                                                                 MAY - 6 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                             ~~~~~~~~~~~~~~·




 D was found guilty to count(s)
      after a plea of not guilty.                                              ~~Y'_:.........
      Accordingly, the defendant is adjudged guilty of such count(s), which invoTve the following offense(s):

Title & Section                        Nature of Offense                                                          Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)                    ~~~~~~.~~~~~~~~~~~~~-




 0 Count(s)                                                                      dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
· imprisoned for a term of:

                                     D TIME SERVED                         'fr 2£1                                   days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, ___                                                       charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, rcsli~ution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, May 6, 2019
                                                                         Date oflmposition of Sentence



                                                                         ~&~
                       ~;;-""" :·~   --.
Received
              DUSM
                                                                         HOORABLE 1~urHI3 EiMONTENEGRO
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                          2: 19-mj-9318
